DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 4/11/2022.
Claims 1, 21 have been amended by Applicant.
Claims 6-15, 18, and 28 are cancelled by Applicant.
Claims 1-5 and 16-17, 19-27, and 29-30 remain pending in the application of which Claims 1 and 21 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Applicant’s arguments with respect to rejections under 35 U.S.C. 103 have been fully considered and are moot upon a further consideration and a new ground(s) of rejection made under AIA  35 U.S.C. 103 as being unpatentable over VANBLON (US 2017/0169817 A1), and further in view of AZAM (US 2016/0358603 A1).  
The Applicant asserts, pgs. 10-12, “However, VanBlon does not discloses features that the at least one processor performs different tasks based on whether the first command and the second voice command correspond to the different function in the same domain on the domain list.” However, the Examiner respectfully disagrees. VANBLON teaches a first command (e.g., “turn it up”) and a second command (e.g., “stop”) correspond to the same domain (“playing music”) and the function “volume” is different from the function “stop” as shown in [0037].  Since VABLON teaches accepting additional commands as long as the previous task or command is active ([0016]), the user is allowed to issue a series of commands (e.g., “volume up, skip, pause, stop”). Thus, the second command (e.g., “stop”) corresponds to a different function from the first command (e.g., “turn it up”), and a third task (“stop”) is processed. Moreover, VANBLON states, in [0032], “For example, if a user requests an embodiment to turn on their lights, they may subsequently request the lights to be dimmed or brightened. The command of dimming the lights would be recognized, by an embodiment, as closely correlated or associated (in this case topically or contextually) with the previous command. Thus, the subsequent command would not require an additional activation cue. Recognizing this correlation or association greatly increases the usability of voice commands.”  Thus, VANBLON clearly teaches executing different functions (e.g., turning on lights and dimming/brightening the lights) within the same domain.  Newly cited reference AZAM also teaches the limitations.  Please see the rejections below for more details.  For at least the reasons above, the Examiner maintains the rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 17, 20-25, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over VANBLON (US 2017/0169817 A1), and further in view of AZAM (US 2016/0358603 A1).

REGARDING CLAIM 1, VANBLON discloses an electronic device comprising:
a microphone (VANBLON Par 21 – “Additionally, devices 120 are commonly included, e.g., an audio input device such as a microphone that processes analog audio into a digital input signal.”); a memory, [wherein the memory stores a domain list including a plurality of domains and a plurality of functions]; and at least one processor operatively coupled to the microphone and the memory, wherein the at least one processor (VANBLON Figs. 1 and 2; Pars 19-27) is configured to: 
detect a wake-up word of a user (VANBLON Fig. 3 – “Receive and parse audio input to identify an activation cue and at least one command 310”) in an inactive state of a voice recognition service (VANBLON Par 14 – “In order to receive audio data as input (e.g., voice commands), audio capture devices must be enabled and actively listening for the audio input. However, due to various factors (e.g., battery life, privacy concerns, etc.) most audio capture devices are not constantly processing audio. Thus, a user must activate the voice command mode through some means of user input. One method is to press a button on the device (e.g., software or hardware button) which prompts the user to then enter the voice command. Alternatively, a trigger word or phrase may be used to activate a personal assistant application, for example, “Ok Google,” “Hey Siri,” “Hey Cortana,” “Alexa,” etc.)”;  Par 28 – “As the audio is received, an embodiment may parse the audio to determine if it contains an activation cue or trigger phrase at 310. An activation cue or trigger phrase allows a device to “wake up” (e.g., enable a device to capture and analyze audio for performing an associated command).”); 
activate the voice recognition service in response to detecting the wake-up word (VANBLON Fig. 3; Par 28 – “As the audio is received, an embodiment may parse the audio to determine if it contains an activation cue or trigger phrase at 310. An activation cue or trigger phrase allows a device to “wake up” (e.g., enable a device to capture and analyze audio for performing an associated command).”); 
detect a first voice command corresponding to a first domain (VANBLON Par 16 – “For example, the commands could be similar in that they involve the same application, similar hardware, etc. In one embodiment, the secondary command(s) may be accepted based on a predetermined time period (e.g., 30 seconds, 1 minute, etc.), and/or until a total predetermined number of commands are given/received during a static time period after the last command was accepted or the action associated with the command was carried out.”; Par 37 – “The relationship determined at 340 may be based on one or more currently active applications. For example, if a user requests an embodiment to play a specific media file (e.g., music, video, etc.) it may anticipate a subsequent request regarding the media playing application, such as: volume up/down, pause, skip track/chapter, etc. By way of further example, an embodiment may play music based on a voice command (e.g., “Cortana, Play Tom Petty”), and then allow the user to issue an additional related command (e.g., “turn it up,” “skip,” “I like this,” “pause,” “stop,” etc.) without a wakeup word (i.e., activation cue).”) [in the domain list], in an active state of the voice recognition service (VANBLON Par 28 – “As the audio is received, an embodiment may parse the audio to determine if it contains an activation cue or trigger phrase at 310. An activation cue or trigger phrase allows a device to “wake up” (e.g., enable a device to capture and analyze audio for performing an associated command). Currently, this wake up period is brief and only intended to allow for a single command to be entered. Thus, if a user wishes to enter multiple commands, they are required to repeat a specific phrase or word in order for the device to wake up and enter an active speech processing mode to take each subsequent action based on a given command.”; Par 33 – “Optionally, an embodiment may end the wake up period until an additional activation cue is thereafter received.”); 
process a first task based on the detected first voice command (VANBLON Fig. 3; Par 29 – “An embodiment may identify one or more commands within the audio data captured at 310. Thus, an embodiment may receive audio input which contains an activation cue as well as a command (e.g., what is the weather tomorrow?”). Once an embodiment determines that the captured audio includes an activation cue, it can perform an action at 320 based on the associated command received. For example, a user may ask an embodiment to read/display an email, read/display the current news, read/display a user's calendar appointments, etc.”; Par 37 – “By way of further example, an embodiment may play music based on a voice command (e.g., “Cortana, Play Tom Petty”), and then allow the user to issue an additional related command (e.g., “turn it up,” “skip,” “I like this,” “pause,” “stop,” etc.) without a wakeup word (i.e., activation cue).”); 
set a wait time for receiving a second voice command (VANBLON Par 16 – “Thus, an embodiment extends an initial wakeup word session to listen for potential follow up audio data (e.g., voice commands). … For example, the commands could be similar in that they involve the same application, similar hardware, etc. In one embodiment, the secondary command(s) may be accepted based on a predetermined time period (e.g., 30 seconds, 1 minute, etc.), and/or until a total predetermined number of commands are given/received during a static time period after the last command was accepted or the action associated with the command was carried out.”; Par 35 – “Thus, an embodiment may know the user or device is within a geographic location (e.g., a user's home) and may extend the wake up period based on anticipated commands.”); 
detect the second voice command of the user during the wait time (VANBLON Par 31 – “”If a second audio input comprising a second command is received within a predetermined time period (e.g., 10 seconds, 30 seconds, 1 minute, etc.), an embodiment may then carry out an action based on the second received command at 360, even if no wake up cue has been provided for the second command.”; Par 32 – “For example, if a user requests an embodiment to turn on their lights, they may subsequently request the lights to be dimmed or brightened.”; Par 37 – “By way of further example, an embodiment may play music based on a voice command (e.g., “Cortana, Play Tom Petty”), and then allow the user to issue an additional related command (e.g., “turn it up,” “skip,” “I like this,” “pause,” “stop,” etc.) without a wakeup word (i.e., activation cue).”);  in response to detecting the second voice command during the wait time, determine whether the first voice command and the second voice command correspond to a same function in the first domain (VANBLON Par 16 – “Thus, an embodiment extends an initial wakeup word session to listen for potential follow up audio data (e.g., voice commands). These follow up commands may be filtered to commands that are similar in nature to the initial command. For example, the commands could be similar in that they involve the same application, similar hardware, etc.”; Par 32 – “An embodiment may determine a relationship exists between the command and the additional input at 340 by identifying a correlation or association between the initial or preceding action and another action (i.e., the secondary action based on the secondary command in the additional audio input). For example, if a user requests an embodiment to turn on their lights, they may subsequently request the lights to be dimmed or brightened. The command of dimming the lights would be recognized, by an embodiment, as closely correlated or associated (in this case topically or contextually) with the previous command. Thus, the subsequent command would not require an additional activation cue. Recognizing this correlation or association greatly increases the usability of voice commands.”; Par 34 – “Thus, an embodiment would only take an action with regard to a “dimming” command if the previous command had a strong topical correlation, such as the act of turning on the lights (e.g., based on key words and analysis using a topical hierarchy.)”) [on the domain list];
in response to determining that the first voice command and the second voice command correspond to the same function in the first domain, process a second task (VANBLON Par 32 – “For example, if a user requests an embodiment to turn on their lights, they may subsequently request the lights to be dimmed or brightened. The command of dimming the lights would be recognized, by an embodiment, as closely correlated or associated (in this case topically or contextually) with the previous command. Thus, the subsequent command would not require an additional activation cue. Recognizing this correlation or association greatly increases the usability of voice commands.”; Par 31 – “”If a second audio input comprising a second command is received within a predetermined time period (e.g., 10 seconds, 30 seconds, 1 minute, etc.), an embodiment may then carry out an action based on the second received command at 360, even if no wake up cue has been provided for the second command.”) based on the first voice command, the second voice command (VANBLON Par 32 – “For example, if a user requests an embodiment to turn on their lights, they may subsequently request the lights to be dimmed or brightened. The command of dimming the lights would be recognized, by an embodiment, as closely correlated or associated (in this case topically or contextually) with the previous command. Thus, the subsequent command would not require an additional activation cue. Recognizing this correlation or association greatly increases the usability of voice commands.”; Par 31 – “For example, an embodiment may determine a relationship exists at 340 based on a predetermined amount of time passing between the initial audio input and the secondary audio input.”) and the function corresponding to the first voice command and the second voice command in the first domain (VANBLON Par 37 – “For example, if a user requests an embodiment to play a specific media file (e.g., music, video, etc.) it may anticipate a subsequent request regarding the media playing application, such as: volume up/down, pause, skip track/chapter, etc. By way of further example, an embodiment may play music based on a voice command (e.g., “Cortana, Play Tom Petty”), and then allow the user to issue an additional related command (e.g., “turn it up,” “skip,” “I like this,” “pause,” “stop,” etc.) without a wakeup word (i.e., activation cue). Thus, any command that relates to music or media playback would not require a wakeup word. A further embodiment may listen for music-related commands for a predefined time period, as discussed herein.”; In other words, VANBLON teaches a first command (e.g., “volume up”) and a second command (e.g., “volume down”) correspond to the same domain (“playing music”) and the same function (“volume”).  Since VABLON teaches accepting additional commands as long as the previous task or command is active (Par 16), the user is allowed to issue a series of commands (e.g., “volume up, volume up, volume up, volume down”). Thus, the second command (e.g., “volume down”) corresponds to the same function of “volume control”, and a second task (“volume down”) is processed that is different from the first task (“volume up”).); 
in response to determining that the second voice command corresponds to a different function in the first domain (VABLON Par 32 – “For example, if a user requests an embodiment to turn on their lights, they may subsequently request the lights to be dimmed or brightened. The command of dimming the lights would be recognized, by an embodiment, as closely correlated or associated (in this case topically or contextually) with the previous command. Thus, the subsequent command would not require an additional activation cue. Recognizing this correlation or association greatly increases the usability of voice commands.”; Par 37 – “The relationship determined at 340 may be based on one or more currently active applications. For example, if a user requests an embodiment to play a specific media file (e.g., music, video, etc.) it may anticipate a subsequent request regarding the media playing application, such as: volume up/down, pause, skip track/chapter, etc. By way of further example, an embodiment may play music based on a voice command (e.g., “Cortana, Play Tom Petty”), and then allow the user to issue an additional related command (e.g., “turn it up,” “skip,” “I like this,” “pause,” “stop,” etc.) without a wakeup word (i.e., activation cue). Thus, any command that relates to music or media playback would not require a wakeup word. A further embodiment may listen for music-related commands for a predefined time period, as discussed herein.”), process a third task based on the second voice command and the function corresponding to the second voice command in the first domain (VANBLON Par 32 – “For example, if a user requests an embodiment to turn on their lights, they may subsequently request the lights to be dimmed or brightened. The command of dimming the lights would be recognized, by an embodiment, as closely correlated or associated (in this case topically or contextually) with the previous command. Thus, the subsequent command would not require an additional activation cue. Recognizing this correlation or association greatly increases the usability of voice commands.”; Par 31 – “”If a second audio input comprising a second command is received within a predetermined time period (e.g., 10 seconds, 30 seconds, 1 minute, etc.), an embodiment may then carry out an action based on the second received command at 360, even if no wake up cue has been provided for the second command.”; VANBLON teaches a first command (e.g., “volume up”) and a second command (e.g., “skip, I like this, pause , stop, etc”) correspond to the same (first) domain (“playing music”).  Since VABLON teaches accepting additional commands as long as the previous task or command is active (Par 16), the user is allowed to issue a series of commands (e.g., “volume up, stop”). VANBLON teaches the first command (e.g., “volume up”) and the second command (e.g., “stop”) corresponds to a different function of a first domain (e.g., media playing application); thus, VANBLON teaches processing a third task (e.g., stopping music) based on the second voice command (e.g., “stop”) and the function corresponding to the second voice command in the first domain (e.g., stopping music in the music playing application)); and
in response to determining that the second voice command corresponds to a second domain different from the first domain (VANBLON Par 41 – “Thus, if a user regularly issues a series of uncorrelated commands, an embodiment may learn over time and create a relationship between the commands based on the stored historical data. For example, if a user adjusts the volume of the television (e.g., turns it down) shortly after adjusting the light level in a room (e.g., dimming the lights), an embodiment may create a relationship between the two commands although they are generally unrelated or were not related previously, e.g., by default.”; Par 42 – “An embodiment may also allow non-similar commands to be received within a time period. Non-similar commands could allow a user to give a chain of unrelated commands. These unrelated commands may be learned, enabled, or filtered.”), process a fourth task based on the second voice command and the second domain corresponding to the second voice command (VANBLON Par 35 – “In an embodiment, the relationship identified at 340 may be based on geographic location. Thus, an embodiment may know the user or device is within a geographic location (e.g., a user's home) and may extend the wake up period based on anticipated commands. For example, if an embodiment detects that it is within the user's home, and the user issues a command to turn on the lights followed by a command to adjust the temperature, an embodiment may determine a strong correlation exists between the two requests based on geographic location because it is typical for a home owner to take certain actions upon arriving home.”; Par 38 – “Additionally or alternatively, the relationship may be based on one or more recently active applications. By way of example, if a user issues a command to read the news shortly after they were checking email, an embodiment may allow a user to enter a subsequent command relating to email account (e.g., compose, reply, delete, etc.) even though the previous command was regarding a request for news.”; Par 41 – “Thus, if a user regularly issues a series of uncorrelated commands, an embodiment may learn over time and create a relationship between the commands based on the stored historical data. For example, if a user adjusts the volume of the television (e.g., turns it down) shortly after adjusting the light level in a room (e.g., dimming the lights), an embodiment may create a relationship between the two commands although they are generally unrelated or were not related previously, e.g., by default.”; Par 42 – “An embodiment may also allow non-similar commands to be received within a time period. Non-similar commands could allow a user to give a chain of unrelated commands. These unrelated commands may be learned, enabled, or filtered.”).
VANBLON does not explicitly teach the [square-bracketed] limitations.

AZAM discloses the [square-bracketed] limitations. AZAM discloses an electronic device comprising:
a microphone (AZAM Par 39 – “That may be very helpful for devices 10 that have large display (e.g., advertising displays in public areas), where the microphone of the device may not be able to detect direct voice communicate from a user.”); a memory, [wherein the memory (AZAM Par 44 – “In one example, the existing text structures (both “local” and “global”) may be stored in a database. That may be the be the database 80 of the device 10, the external database 20, or any other external database where text structures may be accessed by the processor 30 during the operation of modules 39-42. Each of the existing text structures is associated with a command (also stored in a database) that includes at least one action for the electronic device (e.g., open a new tab, etc.).”) stores a domain list including a plurality of domains (AZAM Par 24 – “As used herein the terms “context scope” refers to the context of an electronic device. In other words, context scope refers to the application, process, or activity that is currently running on the electronic device (e.g., video-sharing application, game, browser, home screen, etc.).”; Par 42 – “Each of the existing text structures may be associated with a command for an action on the electronic device. In one example, the plurality of existing text structures are “local,” and they are associated with a specific context scope of the electronic device 10 (e.g., home screen, application, browser, etc.). For instance, a plurality of predetermined text structures may be associated with each of the possible context scopes of the electronic device. In other words, these existing text structures represent commands that may be performed only at the specific context space (i.e., application, etc.).”) and a plurality of functions] (AZAM Par 42 – “When the current context scope of the electronic device 10 is the browser, existing text structures (i.e., commands) for the browser may include: “move down, scroll down, scroll to the bottom, scroll up, move up, up, down, more, go to the top, go to the bottom, go to the top of the page, go to, forward, go forward, move forward, refresh, reload, refresh the page, refresh page, reload the page, reload page, page reload, stop loading, etc.””); and at least one processor operatively coupled to the microphone and the memory, wherein the at least one processor (AZAM Par 29 – “processors … memory resource …”) is configured to: 
detect a first voice command (AZAM Fig. 2 – “Detect at least one voice input from a user of an electronic device 110.“) corresponding to a first domain [in the domain list] (AZAM Par 41 – “For example, if the user is browsing the internet, with the device 10, the current context scope is the browser If the user is watching a video on a video-sharing website, the current context scope is that video-sharing website. When the user is at the home screen of the device 10, the current context scope is the home screen of the device.”; Par 24 – “As used herein the terms “context scope” refers to the context of an electronic device. In other words, context scope refers to the application, process, or activity that is currently running on the electronic device (e.g., video-sharing application, game, browser, home screen, etc.).”; Par 42 – “Each of the existing text structures may be associated with a command for an action on the electronic device. In one example, the plurality of existing text structures are “local,” and they are associated with a specific context scope of the electronic device 10 (e.g., home screen, application, browser, etc.). For instance, a plurality of predetermined text structures may be associated with each of the possible context scopes of the electronic device. In other words, these existing text structures represent commands that may be performed only at the specific context space (i.e., application, etc.).”), in an active state of the voice recognition service (AZAM Par 42 – “With continued reference to FIG. 2, the control unit 33 compares the text structure from the user's voice input to a plurality of existing text structures (at 140). Steps 140 and 150 may be performed by the command identification module 39. Each of the existing text structures may be associated with a command for an action on the electronic device. In one example, the plurality of existing text structures are “local,” and they are associated with a specific context scope of the electronic device 10 (e.g., home screen, application, browser, etc.).”; Par 46—“ The control unit 33 determines whether a match exists between the text structure from the user's voice and the existing text structures for the context scope (at 220). if the identified text structure matches to at least one of the plurality of existing text structures associated with the current context scope, the control unit 33 proceeds to step 150 of the method 100.”); 
process a first task based on the detected first voice command (AZAM Par 49 – “At 160, the control unit 33 performs an action on the electronic device 10 based on the identified command.”); 
set a wait time for receiving a second voice command (AZAM Par 52 – “Next, at 315, the control unit 33 determines whether the time between the first voice input and the second voice input exceed a predetermined threshold. That threshold may be set by the user of the device or may be predetermined. In some examples, the threshold may be 5, 10, 15 seconds, or any other reasonable threshold.”); 
detect the second voice command of the user during the wait time (AZAM Par 52 – “The method 300 begins at 305, where the control unit 33 identifies a first command from a first of the at least two sequential voice inputs. Then, the control unit 33 identifies a second command from a second of the at least two sequential voice inputs (at 310). For instance, the first and the second commands are identified as described is steps 110-150 of the method 100. Next, at 315, the control unit 33 determines whether the time between the first voice input and the second voice input exceed a predetermined threshold. That threshold may be set by the user of the device or may be predetermined. In some examples, the threshold may be 5, 10, 15 seconds, or any other reasonable threshold.”);  
in response to detecting the second voice command during the wait time, determine whether the first voice command and the second voice command correspond to a same function in the first domain (AZAM Par 53 – “If, on the other hand, the second command is a semantic continuation of the first command, the control unit 33 correlates the second command with the first command to perform an action on the electronic device (at 325).”; Par 54 – “For example, if the first command is “volume down,” the second command is “more,” and the second command does not exceed the threshold, the control unit determines that the second command is a is a semantic continuation of the first command. The “more” command may be identified as a sub command of the “volume down” command. In other words, it is likely that the user would want to execute the “volume down” command again to further lower the volume. In that case, the control unit performs the action associated with the “volume down” command. By applying the method 300, the proposed solution is more accurate in recognizing the users commands and intentions.”) [on the domain list] (AZAM Par 41 – “For example, if the user is browsing the internet, with the device 10, the current context scope is the browser If the user is watching a video on a video-sharing website, the current context scope is that video-sharing website. When the user is at the home screen of the device 10, the current context scope is the home screen of the device.”; Par 24 – “As used herein the terms “context scope” refers to the context of an electronic device. In other words, context scope refers to the application, process, or activity that is currently running on the electronic device (e.g., video-sharing application, game, browser, home screen, etc.).”; Par 42 – “Each of the existing text structures may be associated with a command for an action on the electronic device. In one example, the plurality of existing text structures are “local,” and they are associated with a specific context scope of the electronic device 10 (e.g., home screen, application, browser, etc.). For instance, a plurality of predetermined text structures may be associated with each of the possible context scopes of the electronic device. In other words, these existing text structures represent commands that may be performed only at the specific context space (i.e., application, etc.).”);
in response to determining that the first voice command and the second voice command correspond to the same function in the first domain, process a second task based on the first voice command, the second voice command and the function corresponding to the first voice command and the second voice command in the first domain (AZAM Par 53 – “If the second command is not a semantic continuation of the first command, the control unit ends the process. If, on the other hand, the second command is a semantic continuation of the first command, the control unit 33 correlates the second command with the first command to perform an action on the electronic device (at 325). In one example, a first command may be a semantic continuation of a second command, when the second command is a predefined sub command related to the second command. Each of the existing commands may include a list of related subcommands. Other methods for identifying a semantic continuation between the commands may also be used.”; Par 54 – “For example, if the first command is “volume down,” the second command is “more,” and the second command does not exceed the threshold, the control unit determines that the second command is a is a semantic continuation of the first command. The “more” command may be identified as a sub command of the “volume down” command. In other words, it is likely that the user would want to execute the “volume down” command again to further lower the volume. In that case, the control unit performs the action associated with the “volume down” command. By applying the method 300, the proposed solution is more accurate in recognizing the users commands and intentions.”)); 
in response to determining that the second voice command corresponds to a different function in the first domain (AZAM Fig. 3 ; Par 46 – “The method 200 begins at 210, where the control unit 33 compares the text structure from the user's voice input to a plurality of existing text structures associated with the current context scope. For example, if the identified current context scope is a game application, the control unit 33 compares the text structure with existing text structures that are associated with that game application. The control unit 33 determines whether a match exists between the text structure from the user's voice and the existing text structures for the context scope (at 220). if the identified text structure matches to at least one of the plurality of existing text structures associated with the current context scope, the control unit 33 proceeds to step 150 of the method 100.”), process a third task based on the second voice command and the function corresponding to the second voice command in the first domain (AZAM Par 48 – “With continued reference to FIG. 2, the control unit 33 identifies a command to correspond to the at least one voice input from the user when the text structure matches with at least one of the existing text structures (at 150).”; Par 49 – “At 160, the control unit 33 performs an action on the electronic device 10 based on the identified command.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of VANBLON to include a domain list/database/ontology including a plurality of domains, as taught by AZAM.
One of ordinary skill would have been motivated to include a domain list/database/ontology including a plurality of domains, in order to allow a user to operate a device based on different context scopes of the device (AZAM Par 19).



REGARDING CLAIM 3, VANBLON in view of AZAM discloses the electronic device of claim 1, wherein the second voice command is a command in which the wake-up word and a redundant command are omitted (VANBLON Par 37 – “The relationship determined at 340 may be based on one or more currently active applications. For example, if a user requests an embodiment to play a specific media file (e.g., music, video, etc.) it may anticipate a subsequent request regarding the media playing application, such as: volume up/down, pause, skip track/chapter, etc. By way of further example, an embodiment may play music based on a voice command (e.g., “Cortana, Play Tom Petty”), and then allow the user to issue an additional related command (e.g., “turn it up,” “skip,” “I like this,” “pause,” “stop,” etc.) without a wakeup word (i.e., activation cue). Thus, any command that relates to music or media playback would not require a wakeup word. A further embodiment may listen for music-related commands for a predefined time period, as discussed herein.”; Par 34 – “Thus, if a user's original command involved an action that may take place over a period of time (e.g., reporting the news, reading the weather, reading an email, etc.), the term “stop” is a universally correlated or associated term with that ongoing action. Alternatively, in the case of a task specific phrase, for example requesting the dimming of lights directly after turning the lights on, a specific correlation or association exists between the first and second command. Thus, am embodiment would only take an action with regard to a “dimming” command if the previous command had a strong topical correlation, such as the act of turning on the lights (e.g., based on key words and analysis using a topical hierarchy.)”).

REGARDING CLAIM 4, VANBLON in view of AZAM discloses the electronic device of claim 1, wherein the at least one processor is further configured to: 
enter a follow-up command processing mode for detecting a voice command (VANBLON Par 16 – “Thus, an embodiment extends an initial wakeup word session to listen for potential follow up audio data (e.g., voice commands). These follow up commands may be filtered to commands that are similar in nature to the initial command.”; Par 35 – “Thus, an embodiment may know the user or device is within a geographic location (e.g., a user's home) and may extend the wake up period based on anticipated commands. For example, if an embodiment detects that it is within the user's home, and the user issues a command to turn on the lights followed by a command to adjust the temperature, an embodiment may determine a strong correlation exists between the two requests based on geographic location because it is typical for a home owner to take certain actions upon arriving home.”) in which a trigger for a wake-up is omitted during the wait time upon processing the first task on a basis of the first voice command (VANBLON Par 37 – “The relationship determined at 340 may be based on one or more currently active applications. For example, if a user requests an embodiment to play a specific media file (e.g., music, video, etc.) it may anticipate a subsequent request regarding the media playing application, such as: volume up/down, pause, skip track/chapter, etc. By way of further example, an embodiment may play music based on a voice command (e.g., “Cortana, Play Tom Petty”), and then allow the user to issue an additional related command (e.g., “turn it up,” “skip,” “I like this,” “pause,” “stop,” etc.) without a wakeup word (i.e., activation cue). Thus, any command that relates to music or media playback would not require a wakeup word. A further embodiment may listen for music-related commands for a predefined time period, as discussed herein.”; Par 34 – “Thus, if a user's original command involved an action that may take place over a period of time (e.g., reporting the news, reading the weather, reading an email, etc.), the term “stop” is a universally correlated or associated term with that ongoing action. Alternatively, in the case of a task specific phrase, for example requesting the dimming of lights directly after turning the lights on, a specific correlation or association exists between the first and second command. Thus, am embodiment would only take an action with regard to a “dimming” command if the previous command had a strong topical correlation, such as the act of turning on the lights (e.g., based on key words and analysis using a topical hierarchy.)”); and 
recognize the second voice command in which the wake-up word and a redundant command are not included in the follow-up command processing mode (VANBLON Par 32 – “For example, if a user requests an embodiment to turn on their lights, they may subsequently request the lights to be dimmed or brightened. The command of dimming the lights would be recognized, by an embodiment, as closely correlated or associated (in this case topically or contextually) with the previous command. Thus, the subsequent command would not require an additional activation cue. Recognizing this correlation or association greatly increases the usability of voice commands.”; Par 31 – “”If a second audio input comprising a second command is received within a predetermined time period (e.g., 10 seconds, 30 seconds, 1 minute, etc.), an embodiment may then carry out an action based on the second received command at 360, even if no wake up cue has been provided for the second command.”).

REGARDING CLAIM 5, VANBLON in view of AZAM discloses the electronic device of claim 1, wherein the at least one processor is further configured to: 
set the wait time to a pre-set wait time (VANBLON Par 16 – “Thus, an embodiment extends an initial wakeup word session to listen for potential follow up audio data (e.g., voice commands). … In one embodiment, the secondary command(s) may be accepted based on a predetermined time period (e.g., 30 seconds, 1 minute, etc.), … ”; Par 28 – “An activation cue or trigger phrase allows a device to “wake up” (e.g., enable a device to capture and analyze audio for performing an associated command). Currently, this wake up period is brief and only intended to allow for a single command to be entered.”; Par 37 – “A further embodiment may listen for music-related commands for a predefined time period, as discussed herein.”) or change the wait time to a time value different from the wait time on a basis of context cognition (VANBLON Par 35 – “In an embodiment, the relationship identified at 340 may be based on geographic location. Thus, an embodiment may know the user or device is within a geographic location (e.g., a user's home) and may extend the wake up period based on anticipated commands.”; Par 42 – “A list of previously issued commands may be maintained and used to identify requests where a user has historically made follow up commands. Thus, an embodiment may listen to commands that are typically followed up with other commands (e.g., by the general population or by a particular user). For example, a user may typically adjust the playback volume of a device shortly or immediately after requesting media to be played (e.g., music, video, etc.), for example based on the media type (e.g., hard rock, classical, etc.), a current volume setting of the device application, etc. Thus, an embodiment may anticipate the upcoming volume control command (e.g., up or down) based on the media type, etc., and extend the period of time for instruction entry. Additionally or alternatively, an embodiment may determine (e.g., learn over time based on historical user input) that default relationship is unnecessary. For example if a user never adjusts their music volume, then the device may stop listening for a follow up command after playing the music. An embodiment may also allow non-similar commands to be received within a time period. Non-similar commands could allow a user to give a chain of unrelated commands. These unrelated commands may be learned, enabled, or filtered.”; In other words, the wait time period is updated/adjusted based on historical user input; thus, the wait time period is updated/changed/adjusted over time.).

REGARDING CLAIM 17, VANBLON in view of AZAM discloses the electronic device of claim 1, wherein the at least one processor is further configured to: 
compare a second conversational context of the second voice command which is input during the wait time (VANBLON Par 16 – “Thus, an embodiment extends an initial wakeup word session to listen for potential follow up audio data (e.g., voice commands). … For example, the commands could be similar in that they involve the same application, similar hardware, etc. In one embodiment, the secondary command(s) may be accepted based on a predetermined time period (e.g., 30 seconds, 1 minute, etc.), and/or until a total predetermined number of commands are given/received during a static time period after the last command was accepted or the action associated with the command was carried out.”), with a first conversational context of the first voice command (VANBLON Par 30 – “Once an action has been carried out at 320, an embodiment may receive additional audio input at 330. The additional audio may, similar to the first received audio input, contain at least one command. An embodiment then determines if a relationship exists between the additional audio input and the previous determined command at 340.”; Par 31 – “For example, an embodiment may determine a relationship exists at 340 based on a predetermined amount of time passing between the initial audio input and the secondary audio input.”; Par 34 – “Par 34 – “Thus, an embodiment would only take an action with regard to a “dimming” command if the previous command had a strong topical correlation, such as the act of turning on the lights (e.g., based on key words and analysis using a topical hierarchy.)””); and
	determine an association of the first conversational context and the second conversational context on a basis of a result of the comparison (VANBLON Par 30 – “An embodiment then determines if a relationship exists between the additional audio input and the previous determined command at 340.”; Par 32 – “An embodiment may determine a relationship exists between the command and the additional input at 340 by identifying a correlation or association between the initial or preceding action and another action (i.e., the secondary action based on the secondary command in the additional audio input). For example, if a user requests an embodiment to turn on their lights, they may subsequently request the lights to be dimmed or brightened. The command of dimming the lights would be recognized, by an embodiment, as closely correlated or associated (in this case topically or contextually) with the previous command. Thus, the subsequent command would not require an additional activation cue. Recognizing this correlation or association greatly increases the usability of voice commands.”).



REGARDING CLAIM 20, VANBLON in view of AZAM discloses the electronic device of claim 1, wherein the at least one processor is further configured to: 
activate a voice user interface on the basis of a wake-up (VANBLON Par 14 – “Thus, a user must activate the voice command mode through some means of user input. One method is to press a button on the device (e.g., software or hardware button) which prompts the user to then enter the voice command. Alternatively, a trigger word or phrase may be used to activate a personal assistant application, for example, “Ok Google,” “Hey Siri,” “Hey Cortana,” “Alexa,” etc.).”; Par 28 – “An activation cue or trigger phrase allows a device to “wake up” (e.g., enable a device to capture and analyze audio for performing an associated command). Currently, this wake up period is brief and only intended to allow for a single command to be entered.”); and 
operate the voice user interface in background during the wait time in response to execution of the first task based on the first voice command (VANBLON Par 16 – “Thus, an embodiment extends an initial wakeup word session to listen for potential follow up audio data (e.g., voice commands). … Additionally, an embodiment may accept additional commands as long as the previous task or command is active. For example, if an embodiment is reading the current news to a user, the user can request further details (e.g., by saying “tell me more about that story”) on a specific news article being read.”; In other words, while executing the first task (e.g., reading the news), the voice user interface is still active in background to capture/analyze the second command, (e.g., tell me more about that story).).

REGARDING CLAIM 21, VANBLON in view of AZAM discloses a method of operating an electronic device, the method comprising: the steps of Claim 1.  Thus, it is rejected under the same rationale.

REGARDING CLAIM 22, VANBLON in view of AZAM discloses the method of claim 21, wherein the waking up comprises: 
transitioning from the inactive state of the voice recognition service to the active state (VANBLON Par 28 – “As the audio is received, an embodiment may parse the audio to determine if it contains an activation cue or trigger phrase at 310. An activation cue or trigger phrase allows a device to “wake up” (e.g., enable a device to capture and analyze audio for performing an associated command). Currently, this wake up period is brief and only intended to allow for a single command to be entered. Thus, if a user wishes to enter multiple commands, they are required to repeat a specific phrase or word in order for the device to wake up and enter an active speech processing mode to take each subsequent action based on a given command.”); and 
maintaining the active state of the voice recognition service during the wait time (VANBLON Par 28 – “An activation cue or trigger phrase allows a device to “wake up” (e.g., enable a device to capture and analyze audio for performing an associated command). Currently, this wake up period is brief and only intended to allow for a single command to be entered.”), and extending the wait time in response to voice command reception during the wait time (VANBLON Par 35 – “In an embodiment, the relationship identified at 340 may be based on geographic location. Thus, an embodiment may know the user or device is within a geographic location (e.g., a user's home) and may extend the wake up period based on anticipated commands.”; Par 39 – “In doing this, an embodiment may extend the available time to enter commands, while also ensuring that the commands are issued by a single user.”).

CLAIM 23 is a method similar to the device of Claim 3; thus, it is rejected under the same rationale.

CLAIM 24 is a method similar to the device of Claim 4; thus, it is rejected under the same rationale.

CLAIM 25 is a method similar to the device of Claim 5; thus, it is rejected under the same rationale.


CLAIM 27 is a method similar to the device of Claim 17; thus, it is rejected under the same rationale.


CLAIM 30 is a method similar to the device of Claim 20; thus, it is rejected under the same rationale.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over VANBLON in view of AZAM, and further in view of BANSAL (US 2016/0077574 A1).

REGARDING CLAIM 2, VANBLON in view of AZAM discloses the electronic device of claim 1, wherein the at least one processor comprises: 
a first [processor] processing mode which recognizes the wake-up word (VANBLON Par 14 – “In order to receive audio data as input (e.g., voice commands), audio capture devices must be enabled and actively listening for the audio input. However, due to various factors (e.g., battery life, privacy concerns, etc.) most audio capture devices are not constantly processing audio. Thus, a user must activate the voice command mode through some means of user input. One method is to press a button on the device (e.g., software or hardware button) which prompts the user to then enter the voice command. Alternatively, a trigger word or phrase may be used to activate a personal assistant application, for example, “Ok Google,” “Hey Siri,” “Hey Cortana,” “Alexa,” etc.)”); and 
a second [processor] processing mode which wakes up on a basis of wake-up word detection of the first processor and processes voice recognition and an operation related to the voice recognition service (VANBLON Par 28 – “As the audio is received, an embodiment may parse the audio to determine if it contains an activation cue or trigger phrase at 310. An activation cue or trigger phrase allows a device to “wake up” (e.g., enable a device to capture and analyze audio for performing an associated command). Currently, this wake up period is brief and only intended to allow for a single command to be entered. Thus, if a user wishes to enter multiple commands, they are required to repeat a specific phrase or word in order for the device to wake up and enter an active speech processing mode to take each subsequent action based on a given command.”).
VANBLON in view of AZAM does not explicitly teach the [square-bracketed] limitations, and teaches the underlined features instead.

BANSAL discloses the [square-bracketed] limitations. BANSAL discloses a method/system for speech recognition based on trigger phrase detection comprising: a first [processor] which recognizes the wake-up word (BANSAL Fig. 4 – “Digital Signal Processor 406”; Par 74 – “During speech recognition, the DSP 406 can access both the speech recognition states 414 and the secondary acoustic model 412. The recognition feature on the DSP 406 can run while the main processor 404 is inactive, on standby, etc. After the DSP 406 detects a candidate wakeup phrase, the DSP signals the main processor 404 to become active.”); and 
a second [processor] which wakes up on a basis of wake-up word detection of the first processor (BANSAL Fig. 4 – “Main processor 404”; Par 74 – “During speech recognition, the DSP 406 can access both the speech recognition states 414 and the secondary acoustic model 412. The recognition feature on the DSP 406 can run while the main processor 404 is inactive, on standby, etc. After the DSP 406 detects a candidate wakeup phrase, the DSP signals the main processor 404 to become active.”) and processes voice recognition and an operation related to a voice recognition service (BANSAL Par 33 – “Upon detecting a wakeup phrase, a wakeup circuit wakes up the main system 106. For example, if the wakeup phrase is “Hello Dragon,” then a user 10 of the device may say “Hello Dragon, call home,” which is provided to the wakeup system 102 via a microphone 108. The device 100 wakes up upon receiving the wakeup phrase (Hello Dragon) and then executes the voice command (“call home”) from the user.”; Par 71 – “In one embodiment, unsupervised wakeup functionality runs on two separate speech recognition systems on a device. A first speech system, which is relatively large, runs on the main processor of a device, and a second speech system, which is comparatively smaller, runs on the DSP. The first speech system can include a full set of speech recognition models for a particular mobile application, such as for recognizing commands to access contacts, email, songs, perform tasks, and run applications.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of VANBLON in view of AZAM to include a first and a second processors, as taught by BANSAL.
One of ordinary skill would have been motivated to include a first and a second processors, in order to effectively preserve battery power (Par 70).



Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over VANBLON in view of AZAM, and further in view of LE (US 2009/0252345 A1).

REGARDING CLAIM 16, VANBLON in view of AZAM discloses the electronic device of claim 5, wherein the at least one processor is further configured to: 
in response to not detecting the second voice command during the wait time  (VANBLON Par 31 – “For example, an embodiment may determine a relationship exists at 340 based on a predetermined amount of time passing between the initial audio input and the secondary audio input. Additionally or alternatively, the predetermined amount of time may be between when the action is carried out at 320 and when the second audio input (i.e., the second command) is received at 330. For example, an embodiment may receive a first audio input which comprises an activation cue and a first command. If a second audio input comprising a second command is received within a predetermined time period (e.g., 10 seconds, 30 seconds, 1 minute, etc.), an embodiment may then carry out an action based on the second received command at 360, even if no wake up cue has been provided for the second command. However, if the additional input at 330 is received outside the predetermined time period, an embodiment may take not action at 350.”; In other words, if the second voice command is NOT received within the time period, the action corresponding to the command is not performed.), deactivates the voice recognition service (VANBLON Par 16 – “Thus, an embodiment extends an initial wakeup word session to listen for potential follow up audio data (e.g., voice commands).”; Par 28 – “An activation cue or trigger phrase allows a device to “wake up” (e.g., enable a device to capture and analyze audio for performing an associated command). Currently, this wake up period is brief and only intended to allow for a single command to be entered.”; Par 33 –“Optionally, an embodiment may end the wake up period until an additional activation cue is thereafter received.”; Par 35 –“Thus, an embodiment may know the user or device is within a geographic location (e.g., a user's home) and may extend the wake up period based on anticipated commands”; Par 42 – “Thus, an embodiment may anticipate the upcoming volume control command (e.g., up or down) based on the media type, etc., and extend the period of time for instruction entry. Additionally or alternatively, an embodiment may determine (e.g., learn over time based on historical user input) that default relationship is unnecessary. For example if a user never adjusts their music volume, then the device may stop listening for a follow up command after playing the music.”; In other words, VANBLON teaches that once a device is woken up, the device listens to additional voice commands within the extended time period.  Thus, the method of VANBLON teach maintaining/extending the “wakeup session” so that the user can issue additional commands within the extended “wake up period”.  When the time period expires, the method/device of VANBLON stop listening to the additional commands and the additional commands cannot be executed. After the time period expires, the user has to “wake up” the device again using the activation/wake-up word/cue.  Thus, it is analogous to deactivating the voice recognition service.), and [remove data which is input until an end of the wait time].
VABLON in view of AZAM is silent to the [square-bracketed] limitations.

LE discloses the [square-bracketed] limitations. LE discloses a method/system for operating a device via voice commands comprising: in response to not detecting the second voice command during the wait time (LE par 29 – “In other words, this continuously scrolling buffer may discard recorded audio information after 30 seconds if the user has not issued a predetermined command to store the information for later retrieval. This allows the user to store audio clips just before, or after, the user issues a predetermined voice command, as will be described in more detail later.”), [remove data which is input until an end of the wait time] (LE Par 29 – “In other words, this continuously scrolling buffer may discard recorded audio information after 30 seconds if the user has not issued a predetermined command to store the information for later retrieval. This allows the user to store audio clips just before, or after, the user issues a predetermined voice command, as will be described in more detail later.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of VANBLON in view of AZAM to include deleting data, as taught by LE.
One of ordinary skill would have been motivated to include deleting data, in order to effectively utilize memory storage.


CLAIM 26 is a method similar to the device of Claim 16; thus, it is rejected under the same rationale.



Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over VANBLON in view of AZAM, and further in view of ADAMEK (US 2015/0053779 A1).

REGARDING CLAIM 19, VANBLON in AZAM discloses the electronic device of claim 1, wherein the at least one processor is further configured to: receive an input of a follow-up command that can be input without the wake-up word during the wait time (VANBLON Par 32 – “For example, if a user requests an embodiment to turn on their lights, they may subsequently request the lights to be dimmed or brightened. The command of dimming the lights would be recognized, by an embodiment, as closely correlated or associated (in this case topically or contextually) with the previous command. Thus, the subsequent command would not require an additional activation cue. Recognizing this correlation or association greatly increases the usability of voice commands.”; Par 31 – “”If a second audio input comprising a second command is received within a predetermined time period (e.g., 10 seconds, 30 seconds, 1 minute, etc.), an embodiment may then carry out an action based on the second received command at 360, even if no wake up cue has been provided for the second command.”).
VANBLON in view of AZAM is silent to providing a feedback to a user indicating the function of the system.

ADAMEK discloses a methods/system for controlling a device based on a voice input comprising:
provide a feedback indicating that an input of the second voice command can be input without the wake-up word, on a basis of at least one output scheme, during the wait time (ADAMEK Par 108 – “Once the thermostat 22 has indicated it is ready to accept a command by audibly and/or visually requesting information as to how the thermostat 22 may assist the user, a user may state a command word or phrase, as shown at 110 in FIG. 5.”; Par 117 – “In response to recognizing the trigger phrase (or other trigger), the thermostat 22 may play an audible natural language message 66 (e.g., "Please say your command") and/or display a natural language text-based message 86 requesting the user 62 to say a command (e.g., "Speak a Voice Command"), as shown in FIG. 14, along with an indication that the thermostat 22 is recording 88 and/or streaming audio, and sometimes a display of the current set point temperature 90.  In some instances, the command spoken by the user 62 may then be transferred (e.g., recorded and/or streamed) to the voice recognition engine 46 in the cloud 56 or otherwise remote from the thermostat 22 for processing and recognition as a command.”; Par 45 – “In some cases, the thermostat 22 or other building automation controllers 18 may include a hands-free and/or an eyes-free user interface 26 that utilizes voice control, sometimes with audible confirmations (e.g., two-way audible communication).”; Par 80 – “Such an audible response may aid a user 62 in not having to walk to the thermostat 22 to check for possible issues with the thermostat 22. In some instances, the audible responses may facilitate an interview-like exchange with the user 62 by working with the user 62 to change pre-set limits of the thermostat 22 and/or to find an acceptable temperature set point or other action within the pre-set limits of the thermostat 22.”).
In other words, ADAMEK discloses a method/system for providing feedbacks to a user regarding the functions of the system/method while VANBLON discloses one of the functions of the method/system is to receive an input of a follow-up command without the wake-up word.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of VANBLON in view of AZAM to include providing a feedback regarding the functions of the method/system, as taught by BANSAL.
One of ordinary skill would have been motivated to include providing feedbacks about the functions, in order to effectively assist a user (Par 80).

CLAIM 29 is a method similar to the device of Claim 19; thus, it is rejected under the same rationale.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655